EXHIBIT 10.1
 

DEVELOPMENT AND LICENSE AGREEMENT
This Development and License Agreement (this “Agreement”), dated as of August 4,
2017 (the “Effective Date”), is by and between ActiveSite Pharmaceuticals, Inc.,
a Delaware corporation with its principal office located at 187 Magellan Avenue,
San Francisco, California 94116 (“ActiveSite”), and AntriaBio, Inc., a Delaware
corporation with its principal office located at 1450 Infinite Drive,
Louisville, CO 80027 (“AntriaBio”), each a “Party” and collectively “Parties”.
RECITALS
WHEREAS, ActiveSite owns certain patents and know how and wishes to obtain a
development and commercialization partner for its Plasma Kallikrein Inhibitor
program (“PKI Program”);
WHEREAS, ActiveSite desires to grant to AntriaBio a license to practice and use
such patents and know how pursuant to the terms and conditions of this
Agreement;
WHEREAS, AntriaBio wishes to partner with ActiveSite on its PKI Program, and
therefore desires to receive a license to such rights from ActiveSite pursuant
to the terms and conditions of this Agreement; and
WHEREAS, ActiveSite and AntriaBio are, on the Effective Date, also entering into
a Consulting Agreement covering additional services to be performed by
ActiveSite relating to the rights granted herein (“Consulting Agreement”).
NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of ActiveSite and AntriaBio set forth in this Agreement and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto
expressly agree as follows:
1.   Scope
1.1          ActiveSite wishes to obtain a development and commercialization
partner for its PKI Program that will:
(a)          develop and maximize the commercial potential of Licensed Products,
as described herein;
(b)          be responsible for funding, strategy, and execution of clinical
development, regulatory filings, manufacturing, marketing, and sales of Licensed
Products; and
(c)          to the extent compatible with AntriaBio's current or potential
future corporate strategy, explore and develop additional indications for the
PKI Program that are supplied by ActiveSite or third party research through
proof-of-principle or clinical proof of concept in order to determine whether
further development has a positive return on investment.
1

--------------------------------------------------------------------------------


1.2          AntriaBio wishes to partner with ActiveSite on its PKI Program and
has the desire to develop, file, manufacture, market and sell such Licensed
Products for diabetic macular edema (“DME”) and other human therapeutic
indications, as set forth herein.
2.   Definitions
      The following terms shall have the meanings set forth next to them when
used in this Agreement:
2.1          “ActiveSite Group” means ActiveSite, its Affiliates and/or their
respective employees, agents and Third Party independent contractors.
2.2          “ActiveSite Improvements” is defined in Section 3.2(b).
2.3          “Affiliate” shall mean any entity in which a Party to this
Agreement directly or indirectly owns or controls, or is owned or controlled by,
at least fifty percent (50%) of the equity or other interests of the entity.
2.4          “AntriaBio Group” means AntriaBio, its Affiliates and/or their
respective employees, agents and Third Party independent contractors.
2.5          “AntriaBio Improvements” is defined in Section 3.2(c).
2.6          “Claim” means any claim, action, demand, inquiry or investigation.
2.7          “Commercialize” or “Commercialization” means to manufacture for
sale, market, promote, distribute, or sell.
2.8          “Compound” is defined in Section 4.2(a).
2.9          “Control” or “Controlled” means, with respect to any Know How,
patent, material or other tangible or intangible intellectual property, the
right (whether by ownership or license, other than licenses granted pursuant to
this Agreement) of a Party to grant to the other Party access to, ownership of,
or a license or sublicense under, such Know How, patent, material or other
intellectual property, in each case as provided under this Agreement and without
violating the terms of any agreement or other arrangement with any Third Party.
2.10        “Diligent Efforts” means, with respect to the Development or
Commercialization of a Licensed Product in the Field, or prosecution of Licensed
Patent rights, that level of effort and resources as a similarly situated
biopharmaceutical company would use to Develop or Commercialize or prosecute
patents, in each case with respect to its own internally discovered products of
similar commercial potential at a similar stage in its lifecycle, in each case
taking into account issues of safety and efficacy, Licensed Product profile, the
proprietary position, the then current competitive environment for such Licensed
Product, validity of patents, infringement claims, and the likely timing of such
Licensed Product’s entry into the market, the regulatory environment and status
of such Licensed Product, and other relevant scientific, technical and
commercial factors.
2

--------------------------------------------------------------------------------


2.11        “Develop” or “Development” means to conduct any and all preclinical
and clinical research and development activities (including related
manufacturing activities, studies and clinical trials) necessary to obtain
Regulatory Approval.
2.12        “Field” means the diagnosis, treatment, prevention or amelioration
of human and animal diseases.
2.13        “First Commercial Sale” means sale of a Licensed Product in the
Field, after obtaining Regulatory Approval to market such Licensed Product, for
value.
2.14        “Improvements” means any and all improvements or developments in
connection with any of the subject matter claimed in the Licensed Patents
including which relate to, or are necessary or useful to Develop, make, have
made, Commercialize, use, sell, offer for sale, have sold, import, export and
otherwise exploit Licensed Products in the Field (including submitting for
Regulatory Approval).
2.15        “Joint Improvements” is defined in Section 3.2(d).
2.16        “JSC” means the joint steering committee as further defined in
Section 5.1.
2.17        “Know How” means any and all proprietary information and materials
(whether patentable or not) including, without limitation, (a) discoveries,
inventions, improvements, or technology, (b) pharmaceutical, chemical and
biological materials, products, components or compositions, (c) methods,
procedures, formulas, processes, tests, assays, techniques, regulatory
requirements and strategies, (d) biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, clinical, safety,
manufacturing and quality control data and information related thereto, (e)
technical and non-technical data and other information related to the foregoing,
and (f) drawings, plans, designs, diagrams, sketches, specifications or other
documents containing or relating to such information or materials.
2.18        “Law” means any domestic or foreign federal, state, provincial or
local statute, law (including common law), ordinance, regulation, rule, code or
governmental order, or any other requirement or rule of law.
2.19        “Licensed Know How” means all Know How Controlled by ActiveSite or
its Affiliates as of the Effective Date which relate to, or are necessary or
useful to Develop, make, have made, Commercialize, use, sell, offer for sale,
have sold, import, export and otherwise exploit Licensed Products in the Field
(including submitting for Regulatory Approval).  For clarity, Licensed Know How
includes ActiveSite Improvements and ActiveSite’s interest in Joint
Improvements.
2.20        “Licensed Intellectual Property” means the Licensed Patents and
Licensed Know How.
2.21        “Licensed Patents” means (a) the patent applications and patents
listed in Exhibit A, the patents issued from such applications and patent
applications and patents for ActiveSite Improvements and Joint Improvements, (b)
all continuations, continuations-in-part, substitutions
3

--------------------------------------------------------------------------------


and divisionals of the foregoing, and (c) all reissues, reexaminations,
extensions and foreign counterparts of the foregoing.
2.22        “Licensed Product” means any compound, composition or other product
that (a) contains, consists of, employs, or is used or produced by the practice
of, any invention(s) defined in at least one Valid Claim within a Licensed
Patent or (b) utilizes, or is produced with the use of, Licensed Know How
(including ActiveSite Improvements or Joint Improvements if applicable under
Section 3.2).
2.23        “Losses” means all losses, expenses, damages, liabilities, fines,
penalties, assessments, judgments, settlements, costs and expenses (including
reasonable external and internal attorneys’ fees and court costs).
2.24        “Major Market Country” means Germany, France, Italy, Spain, the
United Kingdom or Japan.
2.25        “Net Sales” means, with respect to the sale of Licensed Products in
a given period of time, gross amounts invoiced by AntriaBio or its Affiliates
and its sublicensees for such sales in such period, less the following
deductions from such gross amounts that are actually incurred, allowed, paid,
accrued or specifically allocated in connection with such sales:
(a)          credits or allowances actually granted for damaged goods, returns
or rejections, price adjustments and billing errors;
(b)          governmental and other rebates (or equivalents thereof) granted to
managed health care organizations, pharmacy benefit managers (or equivalents
thereof), federal, state/provincial, local and other governments, their agencies
and purchasers and reimbursers or to trade customers;
(c)          normal and customary trade, cash and quantity discounts, allowances
and credits actually allowed or paid;
(d)          transportation costs, including insurance, for outbound freight
related to delivery to the extent included in the gross amount invoiced; and
(e)          sales taxes, VAT taxes and other taxes directly linked to the sales
to the extent included in the gross amount invoiced.
Licensed Products shall be considered “sold” when billed out or invoiced.  For
(a) a product that contains at least one Licensed Product and at least one
additional active ingredient that is not a Licensed Product or (b) a product
consisting of one or more separate drugs, devices, tests, kits or biological
products and sold together with a Licensed Product for a single sales price
(each, a “Combination Product”), “Net Sales” shall only be calculated using the
revenues for the Licensed Product itself, not on any other components, systems,
or other products with which the Licensed Product may be sold or transferred. 
For purposes of determining Net Sales under this Agreement, such Combination
Product revenues attributable to the Licensed Product shall be determined based
on the fair market value of the Licensed Product regardless of any arrangement
between AntriaBio and any Third Party or AntriaBio’s internal accounting
methodology.
4

--------------------------------------------------------------------------------


2.26        “Person” means an individual, partnership, corporation, joint stock
company, estate, trust (including a business trust), limited liability company,
unincorporated association, joint venture or other entity or a regulatory
authority.
2.27        “Regulatory Approval” means all registrations, approvals (including
labeling, pricing, or reimbursement approvals), licenses (including Licensed
Product and/or establishment licenses) and authorizations required for the
marketing, importation, exportation, transport, storage, manufacture, commercial
use and sale of a Licensed Product in a country or jurisdiction.
2.28        “Regulatory Authority” means any governmental agency or authority
responsible for granting Regulatory Approvals for a Licensed Product.
2.29        “Regulatory Filing” means, with respect to a Licensed Product, any
submission to a Regulatory Authority of any appropriate regulatory application,
including any investigational new drug application filed with the FDA for
authorization for the investigation of a Licensed Product or foreign equivalent
thereof; new drug application or biologic license application or foreign
equivalent thereof; submission to a regulatory advisory board; marketing
authorization application; and any supplement or amendment to any of the
foregoing.
2.30        “Sublicense Revenue” shall mean all cash, sublicensing fees, option
fees, maintenance fees, milestone payments, other lump sum payments and all
other payments (including equity instruments and/or securities but only the cash
equivalent when capable of being monetized through sale or otherwise) paid or
otherwise transferred to AntriaBio or its Affiliates by each sublicensee of
AntriaBio or its Affiliates in consideration for a sublicense to any rights
under this Agreement, excluding royalties.  For the purposes of clarity,
Sublicense Revenue represents all additional forms of consideration paid by
sublicensee to AntriaBio or its Affiliates, but excluding (a) where AntriaBio
manufactures the Licensed Products for a sublicensee, the  cost of goods sold
plus ten percent (10%)  for such Licensed Products as determined in compliance
with United States Generally Accepted Accounting Principles applied on a
consistent basis and (b) fair market value paid to AntriaBio by a sublicensee
for intellectual property unrelated to the Licensed Products and for the fair
market value of development and other services performed for, or other products
sold to, sublicensees.
2.31        “Term” is defined in Section 10.1.
2.32        “Third Party” means any Person other than AntriaBio or ActiveSite or
an Affiliate of either.
2.33        “Valid Claim” means a claim of an issued and unexpired patent within
the Licensed Patents which has not been held permanently revoked, unenforceable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal and
that is not admitted to be invalid or unenforceable through reissue, disclaimer
or otherwise.
3.            License Rights
3.1          License. ActiveSite hereby grants to AntriaBio an exclusive (even
as to ActiveSite except as set forth in Section 3.1(c)), transferable as set
forth in Section 11.9,
5

--------------------------------------------------------------------------------


worldwide, sublicensable (subject to Section 3.1(b)), right and license, under
the Licensed Intellectual Property, to Develop, make, have made, Commercialize,
use, sell, offer for sale, have sold, import, export and otherwise exploit
Licensed Products in the Field.  Without limiting the foregoing, the foregoing
license includes:
(a)          Any use or purpose in the Field, including without limitation, the
diagnosis, treatment, amelioration and/or prevention of any human or animal
disease, disorder or condition; and
(b)          The unrestricted right to grant sublicenses subordinate to the
terms of this Agreement.  AntriaBio shall notify ActiveSite of each such
sublicense, provide a copy of such sublicense upon request (with no redactions
with respect to any payment obligations that, when paid, would be within the
scope of Sublicense Revenue), and will use reasonable efforts to enforce the
sublicense(s) against any such sublicensee. AntriaBio shall have the
unrestricted right to subcontract any of its obligations hereunder which do not
require sublicenses.
(c)          At all times during the Term and thereafter, ActiveSite retains the
right (but not the obligation) under the Licensed Intellectual Property to
conduct research, including related to Licensed Products in the Field, in
accordance with Section 3.2(a).
3.2          Improvements.
(a)          All research by the Parties related to the Licensed Intellectual
Property or any Licensed Products shall be conducted under the oversight of the
JSC, in accordance with Section 5.1; provided, however, that after the JSC is
dissolved, each Party shall in good faith coordinate with, and on at least a
quarterly basis disclose to, the other Party all such research during the Term. 
For purposes of such research, the Parties intend this Agreement to be deemed a
“joint research agreement” as defined in 35 U.S.C. § 100(h), including for
purposes of 35 U.S.C. §102(c).
(b)          ActiveSite shall promptly disclose, in writing, to AntriaBio all
Improvements authored, developed, conceived or reduced to practice by ActiveSite
pursuant to its retained rights under Section 3.1(c) of this Agreement but
outside of the Consulting Agreement (collectively, “ActiveSite Improvements”);
provided, however, that except as set forth in the Consulting Agreement,
ActiveSite shall have no obligation hereunder to create any Improvements. 
ActiveSite shall own all right title and interest in and to ActiveSite
Improvements, subject to the license set forth herein. The rights set forth in
Section 3.1 shall be automatically deemed to include an exclusive license under
all of the ActiveSite Improvements unless AntriaBio delivers to ActiveSite
written notice, following the foregoing disclosure, stating that it does not
desire a license to the ActiveSite Improvements.
(c)          AntriaBio shall own all right title and interest in and to all
Improvements authored, developed, conceived or reduced to practice during the
Term of and pursuant to the rights granted to it under Section 3.1 of this
Agreement solely by or for AntriaBio (alone, with a third person or with
ActiveSite in connection with its services under the Consulting Agreement)
(collectively, “AntriaBio Improvements”).
6

--------------------------------------------------------------------------------


(d)          Any Improvements made by or on behalf of both Parties under this
Agreement (and not the Consulting Agreement) (“Joint Improvements”) shall be
jointly owned, provided that ActiveSite’s interest in such Joint Improvements
shall, without any additional compensation,  automatically be deemed to be
Licensed Intellectual Property .
3.3          No Other Licenses.  Neither Party grants to the other Party under
this Agreement any rights or licenses in or to any intellectual property,
whether by implication, estoppel, or otherwise, other than the license rights
that are expressly granted under Section 3.1 of this Agreement.
3.4          Clarification on Limits on ActiveSite. Without limiting the license
rights in Section 3.1 and 3.2(a), ActiveSite shall not assign, transfer or
otherwise dispose of the Licensed Intellectual Property or ActiveSite
Improvements except as part of an assignment of the entire Agreement pursuant to
Section 11.9.
3.5          Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code.  Each Party shall retain and may fully exercise
all of its rights and elections under the Bankruptcy Code or equivalent
legislation in any other jurisdiction.
3.6          Delivery Obligations of ActiveSite.  ActiveSite shall disclose, in
writing within forty-five (45) days after the Effective Date and to the extent
not previously disclosed, to AntriaBio the Licensed Know How described on
Exhibit B.
4.            License Fees and Payment
4.1          Upfront Payment.  Within five (5) days of the date each Party has
executed this Agreement and delivered such executed Agreement to the other
Party, AntriaBio shall pay ActiveSite a non-refundable and non-creditable cash
payment of Seven Hundred Fifty Thousand US Dollars (US$750,000); provided that
the foregoing statement shall not be construed as a limitation to any remedies
available to AntriaBio for the breach by ActiveSite of its representations in
Article 8 of this Agreement
4.2          Milestone Payments.
(a)          AntriaBio shall pay ActiveSite milestone payments (each a
“Milestone Payment”) within fifteen (15) days of AntriaBio’s (or its Affiliate’s
or sublicensee’s) first achievement of each of the following milestones with
respect to each Licensed Product that contains a compound that is a new chemical
entity for purposes of seeking Regulatory Approval to market such compound in
the United States (each, a “Compound”) (all in U.S. dollars):
(i)          First Developed Indication:
(A)          Development Milestones
7

--------------------------------------------------------------------------------

First IND (or non-U.S. equivalent) becomes effective 
$1,000,000
First dosing in Phase 2 trial 
$3,000,000
First dosing in Phase 3 or equivalent trial 
$5,000,000

 
            (B)          Regulatory Milestones
 
Filing of first NDA
$2,500,000
Filing of first MAA
$2,500,000
Approval of (first to occur) NDA or MAA
$10,000,000
Approval of (second to occur) MAA or NDA
$5,000,000



(C)          Commercial Success Milestones
First attainment of $500M in annual aggregate Net Sales 
$10,000,000



(ii)          Second Developed Indication not having occurred in (a):
Marketing approval in US
$5,000,000
Marketing approval in EU
$2,500,000

As used in Section 4.3(a), the term “Indication” means, with respect to a
Licensed Product, a separate disease requiring a separate Regulatory Approval in
order lawfully to promote such Licensed Product for the treatment, prevention or
diagnosis of such disease.  Notwithstanding the foregoing, the following
diseases shall be deemed separate Indications for purposes of Section 4.3(a):
DME, hereditary or other angioedema, diabetic retinopothy, wet age-related
macular degeneration and retinal vein occlusions.


(b)          Each listed milestone shall only be paid once for each Licensed
Product containing a Compound. Should the development of a Compound be
terminated for any Indication, no milestones for a Licensed Product containing a
subsequent Compound shall be paid after the date of such termination until a
Licensed Product containing such subsequent Compound achieves milestones that
had not been paid for with respect to the terminated Compound.
4.3          Royalties.  AntriaBio shall also pay to ActiveSite running
royalties on sales by AntriaBio, its Affiliates and by sublicensees of any
Licensed Product (on a Licensed Product by Licensed Product and
country-by-country basis) as follows:
(a)          AntriaBio will pay two percent (2%) royalties on Net Sales of such
Licensed Product until the later of (i) the date on which there are no longer
any Valid Claims that would be infringed by the importation, use, manufacture or
sale of such Licensed Product in such country and (ii) the date that is ten (10)
years after the date of
8

--------------------------------------------------------------------------------


the First Commercial Sale of such Licensed Product in such country, provided,
however, that in the United States, for any such period during which there is no
such Valid Claim described in clause (i), the royalty rate shall be reduced to
one and three-quarter percent (1.75%), which rate reflects the value of the
Licensed Know How; and
(b)          only one royalty payment is due on the importation, use,
manufacture or sale of such Licensed Product irrespective of how many patents
cover such Licensed Product or how many times the Licensed Product is imported,
used or sold.  Sales between or among AntriaBio or its Affiliates shall be
excluded from the computation of Net Sales, but the subsequent final sales to
Third Parties by such Affiliates shall be included in the computation of Net
Sales.
(c)          If a Licensed Product is manufactured, imported, used or sold in
different countries, the country of first sale shall be used to determine the
royalties due under this Section 4.3. No royalties are due until a Licensed
Product is sold.
4.4          Sublicense Revenue. In addition to the foregoing running royalties,
AntriaBio agrees to pay to ActiveSite twenty percent (20%) of all Sublicense
Revenue; provided, however, that such payments shall be credited against amounts
that become due under Section 4.2 after the date such Sublicense Revenue is
received.  For example and without limitation, if AntriaBio receives Sublicense
Revenue in the form of an upfront payment of $10 million, then AntriaBio will
pay ActiveSite $2 million, which amount shall be credited against any future
milestone payments that may become due under Section 4.2.
4.5          Royalty Term.  AntriaBio’s royalty obligations under Sections
4.3(a) and (b) shall commence on the First Commercial Sale of a Licensed Product
and expire, on a Licensed Product by Licensed Product and country-by-country
basis, as described above in Section 4.3(a). After the expiration of the royalty
term in a particular country for a particular Licensed Product: (a) the licenses
set forth in Section 3.1 in such country for such Licensed Product shall be
deemed fully-paid up, perpetual and royalty-free;  and (b) such licenses in such
country shall survive expiration or termination of this Agreement regardless of
cause.
4.6          Royalty Payment Schedule.   Within forty-five (45) days after the
end of each calendar quarter (ending on the last day of each March, June,
September and December) during which a Licensed Product is sold by AntriaBio,
its Affiliates or sublicensees or during which Sublicense Revenue is received by
AntriaBio or its Affiliates, AntriaBio shall deliver to ActiveSite a detailed
report, which shall include at least:
(a)          the net quantity sold, total sales, total to net deducts, and Net
Sales of Licensed Product in the Field for which royalties are due hereunder
that it and its Affiliates and sublicensees have sold in the prior calendar
quarter;
(b)          the calculation in U.S. dollars, in accordance with Section 4.7, of
royalty payments due hereunder with respect to such sales;
(c)          the total Sublicense Revenue paid in such calendar year and the
nature of such payment (e.g., upfront, milestone, etc.); and
9

--------------------------------------------------------------------------------


(d)          the total due to ActiveSite in accordance with this Agreement for
such calendar quarter.
Simultaneously with the delivery of each such report, AntriaBio shall pay to
ActiveSite the amount specified in Section 4.6(d).  Notwithstanding the
foregoing, to the extent that Net Sales also include sublicensee Net Sales,
AntriaBio shall have until ninety (90) days after the end of the applicable
calendar quarter to provide ActiveSite with the information relating to such
sublicensee Net Sales in the foregoing report and payment or to determine
whether the sales milestones have been met and subsequently make payments
therefor.
4.7          Currency of Payments.  All payments under this Agreement will be
made in U.S. dollars by electronic funds transfer to such bank accounts as each
Party may designate from time to time, or, if requested in writing by
ActiveSite, by check.  When Licensed Products are sold, or AntriaBio is paid
Sublicense Revenue in, monies other than U.S. dollars, the exchange rate shall
be determined based on the average daily exchange rate calculated by averaging
the closing daily rate between the applicable country and the U.S., as obtained
from Bloomberg or equivalent successor (absent manifest error therein), on a
monthly basis during the calendar year that AntriaBio records the sale for
accounting purposes.
4.8          Books; Records.  During the Term and for three (3) years
thereafter, AntriaBio shall keep and maintain at its respective regular place of
business complete and accurate books, records and accounts in accordance with
the U.S. Generally Accepted Accounting Principles, or other accounting standards
mandated by the U.S. Securities and Exchange Commission, in sufficient detail to
reflect all amounts required to be paid under this Agreement, as well as any
other books, records or accounts required to be maintained in connection with
the Licensed Products under any applicable Law.  Prior to destroying any books,
records or accounts which are material to ActiveSite’s rights under this
Agreement, AntriaBio must seek prior written consent from ActiveSite, which
consent may not be unreasonably withheld.
4.9          Audits.  During the Term and for three (3) years thereafter,
ActiveSite (including a firm of certified public accountants engaged for such
purpose) shall have access to and the right to examine such relevant records and
accounts that AntriaBio is required to maintain pursuant to Section 4.8 at its
premises for the sole purpose of verifying the payments owing to ActiveSite
hereunder; provided, however, that any such examination: (a) shall be at
ActiveSite’s expense unless such audit determines that AntriaBio underpaid
ActiveSite by five percent (5%) or more, in which case AntriaBio shall reimburse
ActiveSite for all reasonable out-of-pocket costs incurred in connection with
such audit; (b) shall be during normal business hours upon reasonable prior
written notice which shall in no event be less than five (5) business days; and
(c) shall not unreasonably interfere with AntriaBio’s operations and
activities.  ActiveSite may not re-audit AntriaBio’s records once audited.  All
information reviewed during any such examination shall be treated as
Confidential Information of AntriaBio.  AntriaBio shall promptly pay ActiveSite
any underpayment discovered in the course of such audit plus, if applicable, the
reimbursable expenses for such audit in accordance with clause (a) above.
4.10         Withholding Taxes.  Notwithstanding anything to the contrary
herein, in the event that withholding taxes apply with respect to any amounts
due by AntriaBio hereunder, AntriaBio shall be entitled to withhold from any
payment due to ActiveSite under this Agreement any taxes
10

--------------------------------------------------------------------------------


that AntriaBio is required to pay and such withholding shall decrease by an
equivalent amount the payment due to ActiveSite.  AntriaBio shall provide
ActiveSite with notification of any anticipated withholding requirements with as
much advance notice as practicable and shall cooperate in good faith with
ActiveSite to legally minimize such withholding taxes.  AntriaBio will timely
pay to the proper governmental authority the amount of any taxes withheld and
will provide ActiveSite with an official tax certificate or other evidence of
tax obligation, together with proof of payment from the relevant governmental
authority sufficient to enable ActiveSite to claim such payment of taxes.
4.11         Interest on Late Payments.  If AntriaBio fails to pay any
undisputed payments according to this Agreement in full on or before the date
such payment is due and payable, then interest on such amount shall accrue at a
rate of interest of 2% above the average rate of the three months LIBOR as
published in the Wall Street Journal, Eastern U.S. Edition, effective for the
applicable days of the period of default.
5.          Development and Commercialization
5.1          Joint Steering Committee.  Within ten (10) business days after the
Effective Date, the Parties shall establish a joint steering committee (the
“JSC”) as more fully described in this Section 5.1.  Unless otherwise agreed in
writing, the JSC shall remain in place until the completion of the final study
report for the first human clinical trial in DME patients of a Licensed Product,
at which point the JSC shall be dissolved.
(a)          Membership.  The JSC shall consist of two (2) representatives (or
such other number of representatives as the Parties may agree) from each Party. 
Each Party shall provide the other with a list of its initial members of the JSC
as soon as possible (but no later than ten (10) days) following the Effective
Date.  Each Party may replace any or all of its representatives on the JSC upon
written notice to the other Party no more than twice in a consecutive twelve
(12) month period.  Each representative of a Party shall be an employee of such
Party and, in the case of AntriaBio, shall be the Chief Science Officer and the
Vice President of Operations.
(b)          Meetings.  The JSC shall, during its existence, meet at least once
each calendar quarter.  Such meetings may take place by phone or video
conference, provided that at least one JSC meeting per calendar year shall take
place in person at such reasonable location as the Parties may agree.  For the
first JSC meeting, ActiveSite shall designate a Chairperson, who shall (i)
prepare and send a draft agenda for the JSC meeting to all members and (ii) be
responsible for preparing minutes and circulating such minutes to the other
members of the JSC within thirty (30) days after such JSC meeting.  After such
first JSC meeting, the role and responsibilities of Chairperson shall alternate
between the Parties.
(c)          Responsibilities.  The JSC shall review and discuss efforts by
AntriaBio, its Affiliates and sublicensees, to Develop the Licensed Products,
including research plans, regulatory strategy, clinical trial design, and such
other topics related to the Licensed Products as either Party may suggest.  The
JSC shall have the authority to make decisions regarding the following
activities:
11

--------------------------------------------------------------------------------


(i)          research conducted under Section 3.2; and
(ii)          regulatory activities and clinical development until the
completion of the final study report for the first human clinical trial in DME
patients of a Licensed Product.
(d)          Decisions.  Each Party shall have one (1) vote.  The JSC shall
strive to achieve consensus on the matters within its authority to decide.  If
there is a disagreement regarding any such matter, then either Party may request
that such matter be discussed between ActiveSite’s representatives and the CEO
of AntriaBio, which discussion shall occur within ten (10) days of such request
or on such later date as the Parties may agree in writing.  If such matter
remains unresolved after such discussion, then AntriaBio shall have final
decision-making authority.  Except for the matters expressly described in
Section 5.1(c), the JSC shall not have any authority to determine how such
efforts are performed, nor have any power to amend or modify, or waive
compliance with, the terms of this Agreement.
5.2          Research & Development.
(a)          General.  AntriaBio will use Diligent Efforts, itself or through
its Affiliates or sublicensees, to research, develop and obtain Regulatory
Approval for at least one Licensed Product in the United States and one Major
Market Country in the Field. AntriaBio will have sole responsibility for funding
all research and development activities relating to the Licensed Products in the
Field under this Agreement.  ActiveSite will participate in research and
development activities via consulting, contractual or other reimbursable
research and development activities as agreed to in writing by the Parties,
including under the Consulting Agreement
(b)          Supply of Licensed Product for Research.  AntriaBio shall purchase
from ActiveSite the quantities of Licensed Product, or components thereof, as
set forth on Exhibit C (such items, the “Transferred Material”).  ActiveSite
shall deliver Transferred Material EXW ActiveSite’s storage facility (Incoterms
2016).  AntriaBio shall pay ActiveSite the prices set forth on Exhibit C for
such Transferred Material.  AntriaBio shall reimburse ActiveSite for all
reasonable packaging and shipping costs.  AntriaBio shall pay ActiveSite all
such amounts no later than [thirty (30)] days after delivery of the Transferred
Material.  AntriaBio acknowledges that such Transferred Material has not been
manufactured in accordance with current good manufacturing practices.  AntriaBio
shall not use any Transferred Materials in humans.  SUCH TRANSFERRED MATERIAL
SHALL BE PROVIDED “AS-IS”.  ACTIVESITE HEREBY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SUCH TRANSFERRED MATERIAL,
INCLUDING WITH RESPECT TO FITNESS FOR ITS INTENDED PURPOSE, MERCHANTABILITY OR
NON-INFRINGEMENT OF INTELLECTUAL PROPERTY.
5.3          Regulatory.
(a)          AntriaBio shall have the responsibility but not the obligation, at
its sole expense and with the reasonable assistance of ActiveSite, for all
regulatory activities
12

--------------------------------------------------------------------------------


relating to the Licensed Product in the Field, including preparing, obtaining
and maintaining Regulatory Approvals and authorizations.  AntriaBio shall
determine, in its sole discretion, the content of all such submissions and of
all correspondence with regulatory agencies relating to such Licensed Product in
the Field.
(b)          The Regulatory Filing fees for the Licensed Product in the Field
shall be borne solely by AntriaBio.
(c)          AntriaBio shall own all such Regulatory Filings and all Regulatory
Approvals for the Licensed Products in the Field.
(d)          At ActiveSite’s request, summaries of all material correspondence
with Regulatory Authorities will be made available to ActiveSite through the
conclusion of the first Phase 1b or Phase 2a clinical trial of a Licensed
Product in DME patients.
(e)          Each Party shall immediately notify the other Party of any
information it receives regarding any threatened or pending action, inspection
or communication by or from any Party, including, without limitation, a
governmental authority which may affect the safety or efficacy claims of the
Licensed Product in the Field or the continued marketing of the Licensed Product
relating to the Field.
5.4          Commercialization. As between the Parties, AntriaBio will be solely
responsible for the Commercialization of the Licensed Products. AntriaBio will
use Diligent Efforts, itself or through its Affiliates or sublicensees, to sell
Licensed Products.
6.          Intellectual Property
6.1          Prosecution.
(a)          AntriaBio at its expense shall have the right to prosecute and
maintain the patents and patent applications in the Licensed Intellectual
Property (including in the ActiveSite Improvements) using counsel of its choice,
using Diligent Efforts to obtain and maintain patents covering Licensed
Product(s) at least in the United States and the Major Market Countries. 
ActiveSite shall have the right to review and comment in good faith with respect
to each filing or other action before the U.S. Patent and Trademark Office and
other offices with respect to the patents and patent applications in the
Licensed Intellectual Property (including the ActiveSite Improvements). 
AntriaBio shall promptly provide ActiveSite with copies of all relevant
documentation, including drafts, so that ActiveSite may exercise such rights to
review and comment, and to be informed and apprised of the continuing
prosecution of the patents and patent applications in the Licensed Intellectual
Property (including the ActiveSite Improvements).  Without limiting the
foregoing, AntriaBio shall pay the patent expenses set forth on Exhibit D, or if
ActiveSite pays such expenses and provides AntriaBio reasonable documentation of
such payment, then AntriaBio shall reimburse ActiveSite for such expenses within
thirty (30) days of receiving such documentation.
(b)          In the event that AntriaBio decides not to prosecute, or otherwise
to abandon, a patent or application therefor relating to the Licensed
Intellectual Property
13

--------------------------------------------------------------------------------


(including the ActiveSite Improvements) in the United States or any Major Market
Country, AntriaBio shall send ActiveSite written notice of said decision at
least ninety (90) days in advance of any deadline to take any action required to
preserve the right to obtain or maintain such patent rights.  ActiveSite shall
thereupon have the option to take over the prosecution of the patent or
application in the United States or such Major Market Country, as applicable, at
its own expense.
(c)          “Patent Expenses” means the reasonable fees and expenses of outside
counsel and payments to Third Parties incurred after the Effective Date, in
connection with the preparation, filing, prosecution and maintenance of patent
applications and patents included in the Licensed Intellectual Property
(including the ActiveSite Improvements) that cover the Licensed Products in the
Field.  AntriaBio shall be responsible for all Patent Expenses for prosecution
as set forth in Section 6.1(a) after the Effective Date, subject to Section
6.1(b).
6.2          Enforcement.
(a)          If either Party learns of the actual, suspected, threatened or
likely infringement or misappropriation of any of the Licensed Intellectual
Property (including the ActiveSite Improvements), then that Party shall give
written notice thereof to the other Party and shall provide the other Party with
any evidence of such infringement or misappropriation in its possession.
(b)          AntriaBio may, but shall be under no obligation to, unilaterally
take, at its expense, any court or administrative action to enforce any
suspected or actual infringement or other unauthorized use of the Licensed
Intellectual Property (including the ActiveSite Improvements) in the Field.  If
AntriaBio takes such enforcement action, ActiveSite may elect to join as a party
in that action at ActiveSite’s expense, provided that if AntriaBio does not have
standing without ActiveSite joining the action, ActiveSite shall join the action
at AntriaBio’s expense and hereby consents to the exercise of personal
jurisdiction by the relevant courts.
(c)          If AntriaBio fails to commence enforcement of a court or
administrative action within ninety (90) days following the earlier of: (i)
AntriaBio becoming aware of such matter at the level of the Chief Executive
Officer or the direct reports to the Chief Executive Officer of AntriaBio; or
(ii) written request by ActiveSite for AntriaBio to do so, then ActiveSite may,
but shall be under no obligation to, in its own name, and at its own expense,
commence any court or administrative enforcement action ActiveSite deems
necessary.  Notwithstanding the foregoing sentence, if there is a deadline to
take that court or administrative action, then, at least one (1) week prior to
such filing deadline, AntriaBio shall either commence such enforcement action or
give written notice to ActiveSite that it has declined to do so.  If ActiveSite
commences such enforcement action and ActiveSite requests AntriaBio to join as a
party to that action, AntriaBio shall join as a party to that action at
ActiveSite’s expense and hereby consents to the exercise of personal
jurisdiction by the relevant courts.
(d)          If AntriaBio commences any such enforcement action, AntriaBio shall
have the exclusive right to employ counsel of its own selection and to direct
and control
14

--------------------------------------------------------------------------------


the litigation or any settlement thereof; provided, however, that AntriaBio
shall not, without obtaining ActiveSite’s prior written consent, settle any such
actions in any way that would limit ActiveSite’s rights in the Licensed
Intellectual Property (including the ActiveSite Improvements).  To the extent
AntriaBio is paid any settlement amount or awarded damages, costs or expenses,
AntriaBio may first apply such settlement or award to reimburse itself for all
reasonable costs and expenses it incurred in enforcing the action.  Any amount
remaining after this reimbursement shall be shared by the Parties with
seventy-five percent (75%) being retained by AntriaBio and twenty-five percent
(25%) being paid to ActiveSite within thirty (30) days of receipt by AntriaBio.
(e)          If ActiveSite commences any such enforcement action, ActiveSite
shall have the exclusive right to employ counsel of its own selection and to
direct and control the litigation or any settlement thereof; provided, however,
that ActiveSite shall not, without obtaining AntriaBio’s prior written consent,
settle any such actions in any way that would limit AntriaBio’s rights
hereunder.  To the extent ActiveSite is paid any settlement amount or awarded
damages, costs or expenses, ActiveSite may first apply such settlement or award
to reimburse itself for all reasonable costs and expenses it incurred in
enforcing the action.  Any amount remaining after this reimbursement shall be
shared by the Parties with seventy-five percent (75%) being retained by
ActiveSite and twenty-five percent (25%) being paid to AntriaBio within thirty
(30) days of receipt by ActiveSite.
(f)          In any suit or dispute involving any Third Party infringer, the
Parties shall cooperate fully, and upon the request of the enforcing Party, the
non-enforcing Party shall make available to the enforcing Party all relevant
records, papers, information, samples, specimens, and the like which may be
relevant and in its possession.
7.            Confidential Information
7.1          Confidentiality Obligations.
(a)          Both ActiveSite and AntriaBio acknowledge that, in furtherance of
this Agreement, they have and will receive from the other Party certain
Confidential Information.
(b)          All proprietary or confidential materials and information, whether
oral or in writing, exchanged by the Parties or their Affiliates in furtherance
of this Agreement shall be considered confidential information of the disclosing
Party or its Affiliates, including testing protocols, research, formulations,
business methods and practices, information about the expertise of employees or
consultants, other technical, business, financial, customer and product
development plans, training materials and methods of training the sales force,
identity and location of customers, supplier information, forecasts, strategies
and similar information, prospective customers and suppliers, financial
information, inventions, processes, Know How, methods, products, patent
applications, specifications, drawings, sketches, models, samples, designs,
ideas, technical information, and all other confidential business information
and trade secrets (“Confidential Information”).  This Agreement shall supersede
the Mutual Confidentiality Agreement between ActiveSite and AntriaBio and all
confidential
15

--------------------------------------------------------------------------------


information disclosed by a Party to the other Party thereunder shall be deemed
Confidential Information of the disclosing Party under this Agreement.
(c)          Notwithstanding the foregoing, “Confidential Information” shall not
include any information which was:  (i) in the public domain at the time of
disclosure; (ii) in the possession of the receiving Party at the time of
disclosure to it whether prior to or during the Term of this Agreement, and not
as a result of disclosure by or on behalf of the other Party, as evidenced by
written records; (iii) received by the receiving Party from a Third Party who
had a lawful right to disclose such information to it; or (iv) independently
developed by the receiving Party without reference to Confidential Information
of the other Party or its Affiliates, as evidenced by the receiving Party.
(d)          Each Party for itself and its Affiliates agrees:  (i) to use
Confidential Information disclosed by the disclosing Party or its Affiliates
only for the purposes described herein; and (ii) to hold in confidence and
protect such Confidential Information from dissemination to, and use by, any
Third Party except as may be permitted in this Agreement.
(e)          Neither Party shall, and each Party shall cause its Affiliates not
to, without the prior written consent of the disclosing Party, in any manner
whatsoever, disclose or communicate any Confidential Information received from
the disclosing Party or its Affiliates to any employee, officer or director,
subcontractor, agents, advisor, and/or consultants of the receiving Party or its
Affiliates or to any other Third Party, except for those who need to know such
information solely for the purpose of this Agreement and who have been advised
of and have agreed to treat such information in accordance with the terms of
this Agreement.  Each Party is responsible for any breach of this Section 7 by
those to whom such Party or its Affiliates disclose the other Party’s or its
Affiliates’ Confidential Information.
7.2          Disclosure Required by Law.  Nothing in this Agreement shall be
construed as preventing or in any way inhibiting either Party or its Affiliates
from disclosing Confidential Information of the other Party or its Affiliates or
taking any other actions necessary, in each such case solely to the extent
required to comply with applicable Laws.  In the event a Party or its Affiliates
shall deem it reasonably necessary to disclose Confidential Information
belonging to the disclosing Party or its Affiliates under this Section 7.2, such
Party or its Affiliates shall (a) to the extent possible give reasonable advance
notice of such disclosure to the disclosing Party or its Affiliates in order
that the disclosing Party or its Affiliates may seek an appropriate protective
order, and barring such protective order, that a copy of such legally compelled
disclosure or announcement is delivered to the disclosing Party or its
Affiliates prior to dissemination, and (b) consider in good faith the disclosing
Party’s or its Affiliates’ objections to such disclosure, including suggestions
to redact Confidential Information, and take reasonable measures to seek
confidential treatment of such information at the disclosing Party’s expense.
7.3          Equitable Relief.  Each Party and its Affiliates acknowledges that
a breach of this Section 7 cannot reasonably or adequately be compensated in
damages in an action at law and that such a breach shall cause the other Party
irreparable injury and damage.  By reason thereof, each Party and its Affiliates
agree that the other Party shall be entitled, in addition to any other
16

--------------------------------------------------------------------------------


remedies it may have under this Agreement or otherwise, to preliminary and
permanent injunctive and other equitable relief to prevent or curtail any breach
of the obligations relating to Confidential Information set forth herein by the
other Party.  Each Party and its Affiliates agree that the existence of any
claim, demand, or cause of action of it against the other Party, whether
predicated upon this Agreement, or otherwise, shall not constitute a defense to
the enforcement by the other Party, or its successors or assigns, of the
obligations relating to Confidential Information set forth herein.
7.4          Publications.  If either Party wishes to make a submission for
publication of any manuscript or abstract, or to make any presentation or
disclosure to any third party, including any group that may include individuals
that are not employees of such Party, in each case that describes any Licensed
Intellectual Property or research conducted under this Agreement and that is not
a legally required disclosure in accordance with Section 7.2, then the Party
wishing to make such submission, presentation or disclosure (“Disclosing Party”)
shall provide a draft to the other Party at least forty-five (45) days before
such proposed submission, presentation or disclosure, and shall identify as
authors all appropriate individuals as scientifically appropriate and in
accordance with customary practice for scientific publications.  The Disclosing
Party shall consider in good faith all reasonable and timely comments of the
other Party.  All such submissions, presentations and disclosures are subject to
Section 7.1 with respect to Confidential Information of the other Party.
7.5          Publicity.
(a)          Confidentiality of Agreement.  Neither Party shall disclose this
Agreement, nor any of its terms or conditions, to any Third Party except: (a) to
such Party’s legal, tax and financial advisors; (b) to potential acquirers or
investors who have entered into customary written confidentiality agreements;
and (c) as required by applicable law or regulation.  If a Party is required by
law to disclose this Agreement or any of its terms, then such Party shall
prepare a draft confidential treatment request and proposed redacted version of
this Agreement to request confidential treatment for this Agreement, and the
other Party agrees to promptly (and in any event, no more than seven (7) days
after receipt of such confidential treatment request and proposed redactions)
give its input in a reasonable manner in order to allow the Party seeking
disclosure to file its request within the time lines proscribed by applicable
law.  The Party required by law or regulation to make such disclosure shall use
reasonable efforts to obtain confidential treatment as reasonably requested by
the other Party.
(b)          Press Release.  At a time to be mutually agreed in writing (such
agreement not to be unreasonably withheld), each Party (or both Parties jointly)
may issue a press release relating to the terms and conditions of this Agreement
in the form attached as Exhibit E.
8.             Representations, Warranties and Covenants
8.1          Both Parties.  Each of the Parties provides the following
representations, warranties and covenants during the Term of this Agreement:
17

--------------------------------------------------------------------------------


(a)          Each Party hereby represents, warrants and covenants to the other
Party that: (i) it has all requisite right, power and authority to enter into
this Agreement on behalf of itself and its Affiliates and to perform its and
their respective obligations hereunder; (ii) the execution, delivery and
performance by such Party of this Agreement has been duly authorized and
approved by all necessary action by such Party; and (iii) assuming due
authorization, execution and delivery by the other Party, this Agreement
constitutes the legal, valid and binding obligations of such Party, enforceable
against such Party in accordance with its respective terms.
(b) Each Party represents, warrants and covenants to the other Party that the
execution and delivery of this Agreement and the performance of such Party’s and
its Affiliates’ obligations hereunder:  (i) do not conflict with or violate any
requirement of applicable Law as of the Effective Date; (ii) do not, and will
not, conflict with or otherwise interfere with in such a manner as to result in
a violation, breach, or default under or require any consent that has not been
obtained under any contract between such Party or any of its Affiliates and any
Third Party; and (iii) there are no, and shall be no, liens, conveyances,
mortgages, assignments, encumbrances, or other contracts that would prevent or
impair such Party’s or any of its Affiliates’ full and complete exercise of the
terms and conditions of this Agreement.
(c)          Each Party hereby represents, warrants and covenants to the other
Party that it and its Affiliates shall at all times comply with all applicable
Laws relating or pertaining to their obligations under this Agreement.
8.2          Ownership/Right to License; Non-Infringement; Validity.  ActiveSite
represents, warrants and covenants that:
(a)          (i) as of the Effective Date, it is the sole and exclusive owner of
all right, title and interest, in, to and under the Licensed Intellectual
Property, except with respect to the Licensed Patent(s) identified on Exhibit A
as being jointly owned by ActiveSite and a Third Party (“Jointly Owned Licensed
Patents”), with respect to which AntriaBio acknowledges that ActiveSite is
exclusively licensing only its interest in such jointly owned Licensed Patent(s)
and not the interests of such Third Party joint owner; and (ii) it is the sole
and exclusive owner of all right, title and interest, in, to and under the
ActiveSite Improvements; in each case free and clear of any security interests,
claims, encumbrances or charges of any kind except for rights held by the United
States Government under the Bayh-Dole Act, 35 United States Code, sections
200-212;
(b)          it has sufficient rights to grant the licenses and rights granted
herein, free and clear of any security interests, claims, encumbrances or
charges of any kind except for rights held by the United States Government under
the Bayh-Dole Act, 35 United States Code, sections 200-212;
(c)          it has not assigned and/or granted licenses, nor shall it assign
and/or grant licenses, to the Licensed Intellectual Property and ActiveSite
Improvements to any Third Party that would restrict or impair the rights granted
hereunder, and it has not granted to anyone any rights that cover any Licensed
Product in the Field other than rights that have terminated before the Effective
Date;
18

--------------------------------------------------------------------------------


(d)          (i) the Licensed Patents are, to ActiveSite’s knowledge as of the
Effective Date, valid and enforceable; (ii) to ActiveSite’s knowledge as of the
Effective Date, there is no reason why the claims that may issue from the patent
applications in the Licensed Patents would not be valid and enforceable; (iii)
as of the Effective Date, ActiveSite is not aware that any Third Party has
asserted that any Licensed Intellectual Property is invalid or not enforceable;
and (iv) ActiveSite has obtained assignment of the Licensed Patents from the
inventors named therein (except, with respect to the Jointly Owned Licensed
Patents, from the inventors who are associated with the Third Party joint
owner), and all such assignments of inventorship rights are valid and
enforceable.  As of the Effective Date, all applications, registrations,
maintenance and renewal fees that have become due in respect of the Licensed
Patents have been paid and all documents and certificates required to be filed
with the relevant agencies for the purpose of maintaining the Licensed Patents
have been filed.  To ActiveSite’s knowledge as of the Effective Date, all
inventors who should have been listed in the Licensed Patents as inventors have
been listed in the Licensed Patents as inventors.  AntriaBio acknowledges that
the Licensed Intellectual Property was developed with funding from the
government of the United States such that the United States government has
certain rights under 35 U.S.C. sections 200 -2012, including “march-in rights”
to use the Licensed Intellectual Property;
(e)          to ActiveSite’s knowledge as of the Effective Date, no Third Party
has infringed the Licensed Intellectual Property; and
(f)          it has provided to AntriaBio certain patent searches, and
right-to-use analysis performed by ActiveSite before the Effective Date and
pertaining to the Licensed Patents.
8.3          All Rights Granted.   ActiveSite represents, warrants and covenants
that: (a) it shall not invoke any dominant patent or patent application (i.e.,
dominant with respect to the Licensed Patents) owned or controlled by ActiveSite
or its Affiliates to in any way restrict the rights and/or licenses granted to
AntriaBio under this Agreement; and (b) the Licensed Intellectual Property
constitutes all of the intellectual property rights owned or controlled by
ActiveSite that are necessary to Develop, make, have made, Commercialize, use,
market, sell, offer for sale, have sold, import, export and otherwise exploit
the Licensed Products in the Field.
8.4          No Law Suits.  ActiveSite represents, warrants and covenants that,
as of the Effective Date, there is no legal, administrative, arbitration, or
other proceeding, suit, claim or action of any nature, judgment, decree,
decision, injunction, writ or order pending or, to the knowledge of ActiveSite’s
senior management, threatened by, against or involving ActiveSite, the Licensed
Intellectual Property, or this Agreement, whether at law or in equity, before or
by any Person.  ActiveSite shall provide notice of any of the foregoing to the
extent they involve the Licensed Product, the Licensed Intellectual Property,
ActiveSite Improvements or this Agreement.  AntriaBio represents, warrants and
covenants that, as of the Effective Date, there is no legal, administrative,
arbitration, or other proceeding, suit, claim or action of any nature, judgment,
decree, decision, injunction, writ or order pending or, to the knowledge of
AntriaBio’s senior management, threatened by, against or involving this
Agreement, whether at law or in equity, before or by any Person.  AntriaBio
shall provide notice of any of the foregoing to the extent they involve this
Agreement.
19

--------------------------------------------------------------------------------


8.5          Confidentiality.  ActiveSite represents, warrants and covenants as
of the Effective Date that all Licensed Intellectual Property which has not been
patented has been kept confidential, except for public disclosures customarily
made in the industry, and except for disclosures to employees, consultants,
agents and contractors of ActiveSite and its Affiliates, and to other Third
Parties to whom ActiveSite has disclosed such Licensed Intellectual Property, in
each case who have executed, and are subject to, confidential and proprietary
information agreements that protect and limit the use and disclosure of the
Licensed Intellectual Property in a manner comparable to the confidentiality and
non-use provisions contained in Section 7.
8.6          Inaccuracies.  Without limiting either Party’s rights and remedies
at law, in equity or under this Agreement, if, at any point in time (not just at
the times when the warranties are deemed granted), either Party becomes aware of
any inaccuracies in the foregoing warranties and representations, such Party
shall promptly notify the other Party of such inaccuracies, with a detailed
written explanation.
8.7          DISCLAIMER OF ALL OTHER WARRANTIES.  THE WARRANTIES SET FORTH IN
THIS AGREEMENT ARE THE PARTIES’ ONLY WARRANTIES WITH RESPECT HERETO AND ARE MADE
EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY
DISCLAIMED, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE
OR MERCHANTABILITY.
9.            Indemnification; Limitations on Liability; Insurance Requirements
9.1          Indemnification By ActiveSite.  Except to the extent of any Losses
covered by Section 9.2, ActiveSite agrees to defend, indemnify and hold harmless
AntriaBio, its Affiliates, and their respective directors, officers, employees,
and agents (“AntriaBio Indemnitees”) from and against any and all Losses arising
out of a Claim by a Third Party against any AntriaBio Indemnitee arising out of,
resulting from or relating to: (a) any breach or alleged breach of a
representation or warranty made by ActiveSite in this Agreement; (b) any breach
or alleged breach of any covenant of, or obligation required to be performed by,
ActiveSite contained in this Agreement; (c) any allegation regarding the
negligence or willful misconduct of anyone in the ActiveSite Group in connection
with ActiveSite’s obligations under this Agreement; or (d) any violation by
ActiveSite of any Regulatory Approval involving any Licensed Product.
9.2          Indemnification By AntriaBio.  Except to the extent of any Losses
covered by Section 9.1, AntriaBio agrees to defend, indemnify and hold harmless
ActiveSite, its Affiliates, and their respective directors, officers, employees,
and agents (“ActiveSite Indemnitees”)  from and against any and all Losses
arising out of a Claim by a Third Party against any ActiveSite Indemnitees
arising out of, resulting from or relating to: (a) any breach or alleged breach
of a warranty made by AntriaBio in this Agreement; (b) the negligence or willful
misconduct of any of the AntriaBio Group in connection with AntriaBio’s
obligations this Agreement; (c) the violation by AntriaBio of any Regulatory
Approval involving any Licensed Product; or (d) the manufacture, use,
importation, sale or offer for sale of any Licensed Product by or on behalf of
AntriaBio, its Affiliates or sublicensees, including such Claims based on
product liability or the infringement or misappropriation of any intellectual
property rights of any Third Party.
20

--------------------------------------------------------------------------------


9.3          Procedure.  A party entitled to be indemnified under Sections 9.1
or 9.2 (the “Indemnified Party”) shall promptly notify the other Party liable
for such indemnification (the “Indemnifying Party”) in writing of any Claim
which the Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement.  Failure to promptly notify the
Indemnifying Party of any such claim shall not relieve the Indemnifying Party of
any such duty to so indemnify except to the extent that the Indemnifying Party
can demonstrate actual loss and prejudice as a result of such failure.  The
Indemnifying Party shall have the right, but not the obligation, to control the
defense of the Indemnified Party against any such Third Party Claim, utilizing
counsel chosen in the Indemnifying Party’s sole discretion; provided, however,
that the Indemnified Party may participate in any such defense, at its own
expense, by separate counsel of its choice; provided further, that any such
participation shall not limit the Indemnifying Party’s right to control such
defense.  Notwithstanding the foregoing, the Indemnifying Party: (a) shall not
be entitled to have sole control over any Third Party Claim that seeks an order,
injunction or other equitable relief against any Indemnified Party; and (b)
shall obtain the prior written approval of the Indemnified Party before ceasing
to defend against any Third Party Claim or entering into any settlement,
adjustment or compromise of such Claim involving injunctive or similar equitable
relief being asserted against any Indemnified Party.  The Indemnified Party
shall cooperate with the Indemnifying Party in the provision of any such defense
by providing to the Indemnifying Party all such information, assistance and
authority as may reasonably be requested by the Indemnifying Party at the
Indemnifying Party’s expense.
9.4          Remedies.
(a)          Without limiting ActiveSite’s other obligations set forth herein,
in the event that the practice of the inventions claimed in the Licensed Patents
or the use of the Licensed Know How in accordance with this Agreement is alleged
to violate, infringe upon or misappropriate the Intellectual Property Rights of
any Third Party, AntriaBio shall have the first right to, upon written notice to
ActiveSite, obtain a license from such Third Party under reasonable terms and to
deduct fifty percent (50%) of all amounts due thereunder from amounts due
hereunder after the date such license is obtained, up to a maximum deduction of
fifty percent (50%) of any payments otherwise due to ActiveSite.  For clarity,
in no event shall any milestone payment or royalty payment, or payment of
Sublicense Revenue, be reduced by more than one-half (1/2) of the amount
otherwise due.
(b)          AntriaBio may use any royalties and milestones due hereunder to
offset any and all Losses paid or payable by AntriaBio as a result of any Claim
for which ActiveSite is liable under Section 9.1(a).
9.5          LIMITATIONS ON LIABILITY.  EXCEPT FOR BREACH BY EITHER PARTY OF
SECTION 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY
IS BREACH OF CONTRACT, TORT, STATUTE, OR ANY OTHER LEGAL THEORY, AND WHETHER
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT.  THE
FOREGOING EXCLUSIONS OF DAMAGES ARE NOT INTENDED TO LIMIT
21

--------------------------------------------------------------------------------


THE INDEMNIFICATION OBLIGATIONS HEREUNDER TO THE EXTENT THAT THE THIRD PARTY
(OTHER THAN ANY AFFILIATE OF THE INDEMNIFIED PARTY) CLAIMS COVERED BY SUCH
OBLIGATIONS INCLUDE THE TYPE OF DAMAGES THAT ARE EXCLUDED HEREUNDER.
10.           Term and Termination
10.1          Term.  This Agreement shall expire at the end of AntriaBio’s
royalty obligations to ActiveSite, as set out in Section 4 (“Term”); provided,
however, that expiration of this Term shall not limit AntriaBio’s rights stated
in Section 4.5 and the terms set forth in Section 10.5.
10.2          Termination at Will.  AntriaBio may terminate this Agreement at
will by providing ActiveSite with thirty (30) days prior written notice. On any
such termination, AntriaBio shall pay all outstanding and incurred study
obligations costs for any ongoing study and shall wind-down such study in a
manner that complies with all ethical and legal obligations to the study
subjects.
10.3          Material Breach.
(a)          In the event that ActiveSite materially breaches this Agreement,
and fails to cure such breach within sixty (60) days of receipt of written
notice thereof specifying the breach in detail from AntriaBio, unless such
breach cannot be cured within the sixty (60) day period, in which case
ActiveSite shall have undertaken good faith efforts to cure such breach within
such sixty (60) day period and diligently prosecuted such cure to prompt
completion, then AntriaBio shall have the right to terminate this Agreement with
written notice to ActiveSite. This Section shall not limit AntriaBio’s right to
terminate under Section 10.2.
(b)          In the event that AntriaBio materially breaches this Agreement, and
fails to cure such breach within sixty (60) days of receipt of written notice
thereof specifying the breach in detail from ActiveSite, unless such breach
cannot be cured within the sixty (60) day period, in which case AntriaBio shall
have undertaken good faith efforts to cure such breach within such sixty (60)
day period and diligently prosecuted such cure to prompt completion, then
ActiveSite shall have the right to terminate this Agreement with written notice
to AntriaBio. If during the sixty (60) day cure period AntriaBio disputes in
good faith the existence of the breach alleged in the written notice or that the
breach is a material breach, the dispute will be promptly submitted to upper
management of both Parties for attempted resolution.  In such event, the cure
period shall be tolled from the date of such notice of dispute. If such
attempted resolution is unsuccessful within sixty (60) days, then either Party
may initiate litigation in accordance with Section 11.4; provided, however,
that, this Agreement shall not be terminated by reason of the asserted breach
until it has been finally determined pursuant to Section 11.4 that this
Agreement was breached and AntriaBio failed to timely cure such breach.
(c)          The rights granted under this Agreement will continue in full force
and effect during any cure period specified in this Section and during any
applicable tolling period. Any termination by a party under this Section shall
be without prejudice to any
22

--------------------------------------------------------------------------------


damages or other legal or equitable remedies to which it may be entitled from
the other Party.
10.4          Patent Challenge.  If AntriaBio commences an action in which it
challenges the validity, enforceability or scope of any of the Licensed Patents
(a “Challenge Proceeding”), then, if termination is permitted under applicable
Law, ActiveSite shall be entitled to terminate this Agreement upon 20 days’
prior written notice to AntriaBio.
10.5          Effect of Expiration and Fully Paid Up Licenses. Upon any
expiration of this Agreement and for each fully paid license under Section 4.4,
the following terms relating to the ongoing use of the fully paid up licenses
under Section 4.4 shall continue: Sections 2, 3.1 through 3.5,  4.4, 4.7, 4.8,
5.3(c), 6.2, 7, 8, 9, 10.5, and 11.
10.6          Effect of Termination.
(a)          Upon any termination of this Agreement (without limiting the terms
of Section 10.5 with respect to any fully paid up licenses which shall remain in
effect):
(i)          the following provisions shall survive: Sections 2, 4.7, 4.8,
5.3(c), 7, 9, 10.6 and 11;
(ii)          unless otherwise agreed in writing by the Parties, each Party
shall promptly deliver to the other Party or destroy (at the other Party’s sole
discretion) all Confidential Information of the other Party, subject to
retention of a copy of such Confidential Information for legal archival purposes
only and/or as may be required by Law;
(iii)          termination of this Agreement shall not release either Party from
the obligation to make payment of all amounts then due and payable;
(iv)          except as set forth in Section 4.5 (and Section 10.5 in relation
thereto), AntriaBio’s license rights hereunder shall terminate;
(v)          AntriaBio shall assign, and hereby assigns, to ActiveSite each of
AntriaBio’s Regulatory Approvals with respect to the Licensed Products, and
AntriaBio shall timely submit notices thereof to the applicable Regulatory
Authorities and cooperate with ActiveSite’s reasonable requests in connection
with an orderly transfer of such Regulatory Approvals in a manner that will
minimize disruption to clinical development or commercial availability of the
Licensed Products; and
(vi)          if AntriaBio terminates this Agreement, AntriaBio shall be
permitted to sell any inventory of the Licensed Product in its (or its
Affiliates’ or sublicensees’) possession or in production at the time of
termination and the licenses shall continue on a non-exclusive basis until all
such units have been sold, provided AntriaBio continues to pay the applicable
royalty, and, if applicable, sales milestones, on resulting applicable Net Sales
and Sublicense Revenue.
23

--------------------------------------------------------------------------------


(b)          on termination of this Agreement by AntriaBio without cause under
Section 10.2 or by ActiveSite for cause under Section 10.3 or 10.4:
(i)          AntriaBio hereby grants ActiveSite an exclusive (even as to
AntriaBio), royalty-free, fully paid-up, perpetual, irrevocable, worldwide
license, with the right to grant sublicenses, under the AntriaBio Improvements
and AntriaBio’s rights, title and interest in, to and under the Joint
Improvements, to make, have made, use, sell, offer for sale and import any
compound or product that would, during the Term, have been a Licensed Product;
(ii)          AntriaBio shall facilitate the transfer to ActiveSite of any
clinical trial, contract manufacturer or service agreements; and
(iii)          AntriaBio shall negotiate in good faith the grant of a license to
ActiveSite on commercially reasonable terms for all patents, know-how, data, and
materials owned or licensed by AntriaBio, or developed or acquired in the
collaboration that are required to develop and commercialize Licensed Products
in the Field.
11.          Miscellaneous
11.1         No Agency. The Parties are independent contractors and not
partners, joint venturers or otherwise affiliated, and neither Party has the
right or authority to bind the other Party in any way. Neither Party hereto is
an agent or legal representative of the other Party for any purpose. Neither
Party shall enter into any contracts in the name of, or on behalf of the other
Party, nor will either Party be entitled to pledge the credit of the other Party
in any way or hold itself out as having authority to do so.
11.2         Force Majeure. Except for the obligation to pay monies due and
owing and restrictions on use of intellectual property or proprietary rights,
the Parties to this Agreement shall be excused from any performance required
hereunder if such performance is rendered impossible or unfeasible due to any
catastrophes or other major events beyond their reasonable control, including
without limitation, war, terrorist attacks, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lock-outs, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the Parties’ respective obligations
hereunder shall resume, and the obligations and rights of the defaulting party
shall be extended for a period equal to the period during which such event
prevented such party’s performance.
11.3         Choice of Law. This Agreement shall be construed under the laws of
the State of Delaware, without regard to its conflict of laws rules.
11.4         Disputes.  Subject to Section 7.3 and the rights set forth in
Section10.3(b), the courts of the State of California shall have exclusive
jurisdiction over any action brought to enforce this Agreement, and each of the
Parties hereto irrevocably (a) submits to such exclusive jurisdiction for such
purpose; (b) waives any objection which it may have at any time to the laying of
venue of any proceedings brought in such courts; (c) waives any claim that such
24

--------------------------------------------------------------------------------


proceedings have been brought in an inconvenient forum; and (d) further waives
the right to object with respect to such proceedings that any such court does
not have jurisdiction over such Party. Notwithstanding the foregoing,
application may be made to any court of competent jurisdiction with respect to
the enforcement of any judgment or award, or the pursuit of injunctive or other
equitable relief to prevent the unauthorized use or disclosure of proprietary
materials or information or prevent the infringement or misappropriation of a
party’s Intellectual Property Rights.
11.5         Notices. All communications and notices to a Party hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally to such Party or sent to such Party by email transmission (reader
receipt requested) or by registered or certified mail, postage prepaid, to the
addresses set forth above or email address below (or to such other address as
the addressee may have specified in notice duly given to the sender as provided
herein):
If to AntriaBio:
Attention: CEO
1450 Infinite Drive
Louisville, CO 80027
If to ActiveSite:
Attention: CEO
187 Magellan Avenue
San Francisco, CA 94116
Such notice, request, demand, waiver, consent, approval or other communications
will be deemed to have been given as of the date so effectively delivered or
sent by email, or five days after so mailed.
11.6         Severability. In the event that any provision of this Agreement
shall be found in any jurisdiction to be in violation of public policy or
illegal or unenforceable in law or equity, such finding shall in no event
invalidate any other provision of this Agreement in that jurisdiction, and this
Agreement shall be deemed amended to the minimum extent required to comply with
the law of such jurisdiction.
11.7         Entire Agreement; Amendment. This Agreement (including Exhibit A)
states the entire agreement reached between the Parties hereto with respect to
the transactions contemplated hereby and supersedes all previous and
contemporaneous agreements by and between the Parties, as well as all proposals,
oral or written, and all negotiations, conversations or discussions heretofore
had between the Parties related to this Agreement. This Agreement may not be
amended or modified except by mutual written agreement.
11.8         No Waiver. The failure of a Party to enforce at any time, or for
any period of time, any provision of this Agreement shall not be construed as a
waiver of such provision or of
25

--------------------------------------------------------------------------------


the right of such Party thereafter to enforce each and every provision. Any
waiver by a Party of any of its rights under this Agreement shall be in writing
signed by such Party.
11.9         Assignment. Neither party shall assign this Agreement nor any of
its respective rights or obligations hereunder without the prior written consent
of the other party, which consent will not be unreasonably withheld, except that
either Party may assign this Agreement as part of a merger, consolidation or
sale of all or substantially all of the stock or assets of such Party, or sale
of their business or the business relating to activities under this Agreement,
(“Change of Control”), without the other Party’s consent.  In the event of a
Change of Control of AntriaBio, the acquirer must (a) comply with all of
AntriaBio’s obligations under this Agreement; (b) within six (6) months of the
effective date of such Change of Control, provide ActiveSite a detailed 12-month
development and commercialization plan covering each Licensed Product in
development on the date such Change of Control occurred; and (c) make
appropriate senior management available to meet with ActiveSite representatives
to discuss the future Development and Commercialization efforts hereunder. Any
prohibited assignment shall be null and void. This Agreement shall inure to the
benefit of successors and permitted assigns.
11.10       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same instrument. The exchange of
copies of this Agreement and of signature pages by facsimile or .PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the Parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the Parties transmitted by facsimile or .PDF shall be
deemed to be their original signatures for all purposes.
11.11       Rules of Construction. The following rules shall govern the
interpretation and construction of this Agreement:
(a)          All headings for articles and sections are for convenience only and
shall not limit, alter, or otherwise affect the construction or interpretation
of this Agreement.
(b)          Each Party hereto has had the opportunity to seek advice of counsel
regarding the drafting and negotiation of this Agreement. Any rule of
construction disfavoring the drafting Party shall not apply in the construction
of any provision of this Agreement.
(c)          Words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, unless the context otherwise requires. The words
“include,” “includes” or “including” herein shall be deemed in each instance to
be followed by the words “without limitation.”
11.12       No Third Party Beneficiaries. This Agreement is made and entered
into for the sole protection and benefit of the Parties hereto, and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or deemed a third party beneficiary
hereunder, except to the extent they are indemnified parties hereunder.


26

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the Effective Date.
ActiveSite Pharmaceuticals, Inc.,
AntriaBio, Inc.
   
By: /s/ Sukanto
Sinha                                                             
Name: Sukanto
Sinha                                                              
Title:   CEO                                                                      
         
By: /s/ Nevan
Elam                                                                  
Name: Nevan Elam    
                                                              
Title:   CEO                                                                               
 



27
 

--------------------------------------------------------------------------------

